IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-14-00009-CR

MILTON GARDNER,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                              From the 77th District Court
                               Limestone County, Texas
                                Trial Court No. 13074-A


                            MEMORANDUM OPINION


         Appellant Milton Gardner filed a pro se notice of appeal of the trial court’s denial

of his motion to set aside indictment for failure to afford constitutional right to speedy

trial.

         The standard for determining appellate jurisdiction in a criminal case is not

whether the appeal is precluded by law, but whether the appeal is authorized by law.

Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). “The courts of appeals do

not have jurisdiction to review interlocutory orders unless that jurisdiction has been
expressly granted by law.” Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort Worth

2004, pet. ref’d) (quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991)).

          The Clerk of the Court notified Appellant that this case was subject to dismissal

for want of jurisdiction and that the Court might dismiss his appeal unless he showed

grounds for continuing it. Appellant responded to the Clerk’s letter, but his response

does not show that we have jurisdiction. No law authorizes this interlocutory appeal.

We dismiss the appeal for lack of jurisdiction.1




                                                          REX D. DAVIS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed February 6, 2014
Do not publish
[CR25]




1
    The State’s motion to dismiss is dismissed as moot.

Gardner v. State                                                                      Page 2